UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4804


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERENCE JERELL HOUSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cr-00073-MSD-DEM-1)


Submitted:   September 16, 2016           Decided:   December 2, 2016


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason A. Dunn, JASON A. DUNN, PLC, Virginia Beach, Virginia, for
Appellant. Dana J. Boente, United States Attorney, Andrew Bosse,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terence        Jerell    Houston    pled       guilty       to    possession      of   a

firearm    by    a    convicted      felon.       The      plea    agreement         reserved

Houston’s       right    to     challenge      the    denial       of       his    motion    to

suppress, and he does so on appeal.                   We have reviewed the record

and find no reversible error.                   Accordingly, we affirm for the

reasons stated by the district court.                      United States v. Houston,

No.   2:15-cr-00073-MSD-DEM-1            (E.D.       Va.    Sept.       2,    2015);    (J.A.

159-61).    We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented         in    the    materials

before    this    court       and   argument    would       not    aid       the   decisional

process.

                                                                                     AFFIRMED




                                            2